Citation Nr: 1033809	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than August 28, 2006, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from September 2007 and December 2007 rating decisions 
of the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD in a 
December 2003 rating decision; the Veteran did not appeal that 
decision.

2.  On August 28, 2006, the RO received a statement from the 
Veteran in which he indicated that he was seeking service 
connection for PTSD; this statement was accepted as a claim for 
reopen service connection for PTSD.

3.  There is no evidence dated between the December 2003 rating 
decision and prior to August 28, 2006, establishing an informal 
or formal claim of service connection for PTSD; medical records 
dated between the December 2003 rating decision and prior to 
August 28, 2006, do not constitute informal claims for 
compensation for PTSD since service connection was not in effect 
for PTSD.

4.  In a September 2007 rating decision, the RO granted service 
connection for PTSD, effective August 28, 2006.






CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  The legal criteria have not been met for an effective date 
prior to August 28, 2006, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been granted 
and the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the Veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudicative process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 
7105(d) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  RO letters dated September 2006 and October 2007 informed 
the Veteran of the three elements required by 38 C.F.R. § 
3.159(b), as stated above.  The letters also notified the Veteran 
that that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded, in 
compliance with Dingess.

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
Veteran).


Earlier Effective Date

The RO denied entitlement to service connection for PTSD in a 
December 2003 rating decision.  In a January 2004 letter, the 
Veteran was notified of the December 2003 rating decision and of 
his procedural and appellate rights.  The Veteran did not appeal 
that decision.  The December 2003 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

On August 28, 2006, the RO received a statement from the Veteran 
in which he indicated that he was seeking service connection for 
PTSD.  This correspondence was accepted as a claim for reopen 
service connection for PTSD.

In a September 2007 rating decision, the RO granted service 
connection for PTSD, effective August 28, 2006, the date of 
receipt of the reopened claim.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later. 38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised 
to establish clearer rules regarding reconsideration of decisions 
on the basis of newly discovered service department records.  The 
substance of 38 C.F.R. § 3.400(q) is now included in the revised 
§ 3.156(c).  In this case, additional service department records 
have not been received.  Thus, the changes in VA's regulations do 
not affect this claim.  

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is 
denied, and the claimant fails to timely appeal that decision by 
filing a notice of disagreement within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or allowed, 
except upon the submission of new and material evidence or a 
showing that the prior final decision contained clear and 
unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as an 
informal claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or 
a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the 
Board observes that the regulation contain two alternative 
requirements.  The first is that the VA medical reports must 
refer to examination or treatment of a disability for which 
service connection has previously been established.  This 
comports with the first criterion in the first sentence of 
subsection (b); that a formal claim for compensation must have 
been allowed.  The other alternative criterion of 38 C.F.R. § 
3.157(b)(1) is that a claim specifying the benefit sought is 
received within one year from the date of the VA medical record.  
This clearly applies to disabilities other than those for which 
service connection has been established.  However, this last 
sentence must be interpreted in light of the rest of the 
subsection.  The first sentence of subsection (b) states an 
initial requirement, either that a formal claim for compensation 
must have been allowed or that a formal claim for compensation 
has been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) clarifies 
that the medical reports must relate to the disability for which 
service connection has been established or that a claim be 
submitted within the year.  This last phrase clearly refers to 
disabilities for which service connection has not been 
established, but it is also subject to the restriction in the 
beginning of the subsection, that it be a disability for which 
service connection has been denied because it is not disabling to 
a compensable degree.

The Veteran's claim was denied in December 2003 and he did not 
appeal that decision so it became final.  Thereafter, there is no 
formal correspondence from the Veteran until August 28, 2006, the 
date of his claim to reopen the matter of service connection for 
PTSD.  Dated between December 2003 and August 28, 2006 are VA 
medical records.  

The Veteran argues that the effective date should go back to when 
he initially filed his claim for VA benefits for PTSD and/or when 
he was diagnosed as having PTSD.  With regard to the assertion 
that the effective date should go back to when he initially filed 
his claim for VA benefits, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously 
and finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  
(2001) (holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the veteran 
"first sought to reopen his claim").  Accordingly, the veteran is 
not entitled to an effective date back to July 2003K, the date he 
initially filed a claim for service connection for PTSD.

With respect to any medical records dated prior to August 28, 
2006, it is clear that such records may only form the basis of an 
informal claim for service connection in cases in which service 
connection had previously been denied on the basis that the 
disability was not compensable in degree.  This was not the basis 
of the December 2003 denial.  See Brannon; Lalonde v. West, 12 
Vet. App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA").

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Lalonde (where appellant had not been granted 
service connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.

Thus, any prior VA medical reports are not interpreted as an 
informal claim.  Thus, in this case, even though the Veteran had 
a diagnosis of PTSD reflected in 2003 VA records, merely seeking 
treatment does not establish a claim, to include an informal 
claim, for service connection or to reopen the claim of service 
connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways.  By 
a request for revision of those regional office decisions based 
on clear and unmistakable error (CUE), or by a claim to reopen 
based upon new and material evidence.  See Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 
1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a claim 
to reopen can be no earlier than the date on which that claim was 
received, 38 U.S.C. § 5110(a), only a request for revision 
premised on CUE could result in the assignment of an earlier 
effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable 
error, the appellant] cannot receive disability payments for a 
time frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier disability 
date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a 
claim to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 
(2004).  The Veteran in this case seeks an effective date prior 
to the date of his claim.  The claimant does not argue that the 
request for an earlier effective date should be construed as a 
motion to revise based on CUE.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 28, 2006, for the grant of service connection 
for PTSD.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the 
appeal is denied.


ORDER

Entitlement to an effective date earlier than August 28, 2006, 
for the grant of service connection for PTSD, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


